           Case 3:20-cv-00158-MMD-WGC Document 19 Filed 05/12/20 Page 1 of 3



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar No. 13644
     JAMES A. BLUM
     Assistant United States Attorney
 3   U.S. Attorney’s Office
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     (702) 388-6336
 5   james.blum@usdoj.gov

     Attorneys for United States of America
 6

 7                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 8

 9   UNITED STATES OF AMERICA,                           Case No.: 3:20-CV-158-MMD-WGC

10                          Plaintiff,                   United States of America’s Motion to
                                                         Extend Time for Substantive (Merits)
11          v.                                           Response to Claimants’ Motion to
                                                         Suppress
12   $1,106,775.00 IN UNITED STATES
     CURRENCY,                                           (First Request)
13
                            Defendant.
14

15                       Motion and Memorandum of Points and Authorities

16          Plaintiff United States of America moves this Court to extend Plaintiff’s time file a

17   substantive (merits) response to Claimants Oak Porcelli’s and Gina Pennock’s Motion to

18   Suppress. This is the First Request for an extension of time. The filing date of the subject

19   Motion to Dismiss was April 30, 2020, and Plaintiff’s response is due on May 14, 2020.

20          This Motion is made pursuant to Local Rule LR IA 6-1. This Motion is made

21   contemporaneously with, and as a supplement to, Plaintiff’s Motion to Stay Claimants’

22   Motion to Suppress and Plaintiff’s Procedural Response to Claimant’s Motion to Suppress.

23   In those filings, Plaintiff has asked this Court to allow Plaintiff to preserve its opportunity

24   to submit a substantive (merits) response to Claimants’ Motion to Suppress. However,

                                                     1
          Case 3:20-cv-00158-MMD-WGC Document 19 Filed 05/12/20 Page 2 of 3



 1   Plaintiff is filing this Motion to ensure that its request is made separately and in compliance

 2   with the Local Rules.

 3          In this Motion, Plaintiff incorporates by reference the contents of the two filings

 4   being made contemporaneously with this Motion. Plaintiff submits that good cause exists

 5   to extend Plaintiff’s time to respond to the substance (merits) of Claimant’s Motion to

 6   Suppress. Good cause exists because, for the reasons argued in Plaintiff’s other Motion, it

 7   is appropriate to resolve pending issues of standing before addressing the evidentiary and

 8   constitutional issues raised by Claimants in their Motion to Suppress.

 9          Accordingly, Plaintiff requests that this Court extend Plaintiff’s time to file a

10   substantive (merits) response to Claimants’ Motion to Suppress until (1) the Court has

11   ruled on Plaintiff’s Motion to Stay Claimants’ Motion to Suppress and Plaintiff’s

12   Procedural Response to Claimants’ Motion to Suppress; and (2) such time, if applicable,

13   when the Court determines that Plaintiff’s substantive (merits) response to Claimants’

14   Motion to Suppress is warranted.

15          Dated this 12th day of May 2020.
                                                         Respectfully submitted,
16
                                                         NICHOLAS A. TRUTANICH
17                                                       United States Attorney

18                                                       /s/ James A. Blum
                                                         JAMES A. BLUM
19                                                       Assistant United States Attorney

20
                                                 IT IS SO ORDERED:
21

22                                               _________________________________________
                                                 UNITED STATES DISTRICT JUDGE
23
                                                          May 12, 2020
                                                 DATED: ________________________________
24

                                                    2
          Case 3:20-cv-00158-MMD-WGC Document 19 Filed 05/12/20 Page 3 of 3



 1                                CERTIFICATE OF SERVICE

 2          A copy of the foregoing United States of America’s Motion to Extend Time for

 3   Substantive (Merits) Response to Claimants’ Motion to Suppress was served upon

 4   counsel of record via Electronic Filing on May 12, 2020

 5

 6
                                                      /s/ Maritess Recinto
 7                                                    MARITESS RECINTO
                                                      Paralegal Specialist
 8                                                    US Attorney’s Office

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                 3
